per curiam:
El 9 de marzo de 1999, el Procurador Gene*927ral presentó una querella contra el Ledo. Ceferino Flores Fernández mediante la cual le imputó los cargos siguien-tes:
Cargo I.- El Ledo. Ceferino Flores Fernández violó las dispo-siciones del Canon 12 de Ética Profesional!, 4 L.P.R.A. Ap. IX,] el cual, entre otras cosas, impone al abogado el deber de des-plegar todas las diligencias necesarias para asegurar que no se causen indebidas dilaciones en la tramitación y solución en los casos en que asume la representación legal.
Cargo II.- El Ledo. Ceferino Flores Fernández violó las dispo-siciones del Canon 18 de Ética Profesional [, supra,] el cual, en-tre otras cosas, impone a todo abogado el deber de defender los intereses de su cliente diligentemente, desplegando en cada caso su más profundo saber y habilidad y actuando en aquella forma que la profesión jurídica general estima adecuada y responsable.
Cargo III.- El Ledo. Ceferino Flores Fernández violó las dis-posiciones del Canon 19 de Ética Profesional!, supra,] el cual, entre otras cosas, impone el deber al abogado de mantener a su cliente siempre informado de todo asunto importante que surja en el desarrollo del caso que le ha sido encomendado.
Luego de los trámites procesales correspondientes, el 15 de mayo de 2000, el Comisionado Especial, Hon. Arnaldo López Rodríguez, rindió su informe. En éste nos indica que no fue necesario celebrar la vista evidenciaría, ya que el querellado aceptó todos los cargos que se le imputaron. Se-gún surge de dicho informe, los hechos que dieron lugar a la presentación de los cargos fueron los siguientes.
El 20 de agosto de 1980, el licenciado Flores Fernández fue contratado por los herederos del finado Ramón Ramos del Valle para que realizara la división, partición y liqui-dación de los bienes dejados por éste.(1) Cuatro (4) años más tarde, el 15 de diciembre de 1984, sin que aún el que-rellado hubiese realizado las gestiones que le fueron enco-mendadas, falleció la viuda de Don Ramón Ramos del Va-*928lie, Doña Ceferina Cumba Nieves. Los sucesores de Doña Ceferina eran sus hijos: María Virginia Ramos Cumba, Juan Bautista, Gamalier y Eliza, todos de apellidos Martí-nez Cumba. En 1989 fallecieron los hermanos Gamalier y Eliza Martínez Cumba. Aún el querellado no había con-cluido su encomienda.
Así las cosas, el 15 de abril de 1993, el Sr. Rubén Santiago Negrón, tutor del heredero Ramón Ramos Ortiz,(2) presentó ante el Procurador General una queja contra el licenciado Flores Fernández por no haber cumplido con su compromiso de realizar la división, partición y liquidación de los bienes hereditarios de la sucesión de Don Ramón Ramos del Valle. Expresó que las gestiones realizadas por dicho letrado hasta ese momento habían sido mínimas.
En su informe, el Comisionado Especial nos señala que los siguientes hechos no están en controversia:
El querellado se obligó con los herederos de la Sucesión de Don Ramón Ramos del Valle, a segregar y lotificar una finca de [cuarenta y seis] 46 cuerdas en la que enclavan cinco [5] inmue-bles, como parte del trabajo de la liquidación y partición de herencia. La formación de los lotes ya había sido acordada por los propios herederos en un documento privado, jurado y sus-crito ante el propio querellado [Ledo. Ceferino Flores Fernández], el 20 de agosto de 1980. Los herederos ya tenían la posesión de sus respectivos lotes en dicha finca y eran sus de-seos convertir esa posesión en nuda propiedad. Otra finca del caudal hereditario de unas once [11] cuerdas, fue vendida por la suma de [treinta y tres mil dólares] $33,000, de cuya suma de dinero se separaron [trece mil quinientos dólares] $13,500, para el pago de las contribuciones adeudadas, los honorarios a pagar para la tasación de la finca de [cuarenta y seis] 46 cuer-das, los honorarios del ingeniero agrimensor que prepararía los planos de segregación y lotificación y [siete mil quinientos dólares] $7,500, que se le pagó al querellado por concepto de honorarios. Los restantes [diecinueve mil dólares] $19,500 se distribuyó entre los herederos. El otro activo del caudal es una finca de media [Vz] cuerda en la que enclava una casa y sobre la que existe, según el querellado, un problema. Salvo el pago de *929contribuciones sobre la propiedad inmueble, no existen otras deudas.
El querellado admitió que las únicas gestiones realizadas por él, desde que fue contratado en el 1980, han sido la tramitación y obtención de la declaratoria de herederos del finado Don Ra-món Ramos del Valle, la tramitación de la venta de la finca de [once] 11 cuerdas y la contratación del ingeniero Eli Candelaria López, para la mensura y preparación de los planos de segre-gación y lotificación de la finca, cuyo trabajo está inconcluso. (Énfasis suplido.)
Recapitulando. Han pasado veinte (20) años y todavía el querellado, licenciado Flores Fernández, no ha realizado la gestión que le fue encomendada, a pesar de haber recibido siete mil quinientos dólares ($7,500) por ésta.
No cabe duda de que el licenciado Flores Fernández ha violado los Cánones 12, 18 y 19 del Código de Ética Profe-sional, 4 L.P.R.A. Ap. IX, y así éste lo ha aceptado.
Finalmente, debemos señalar que el 22 de mayo de 2000, el Colegio de Abogados de Puerto Rico compareció ante nos e indicó que el licenciado Flores Fernández no ha efectuado el pago de la fianza notarial, el cual venció en noviembre de 1999.
En atención a lo anterior, el 2 de junio emitimos una resolución y le concedimos un plazo de veinte (20) días, contados a partir de la notificación de ésta, para que mos-trara causa por la cual no debía ser suspendido del ejerci-cio de la notaría. Dicha resolución fue notificada a la direc-ción que aparece en el Registro de Abogados de este Tribunal. Ésta es: P.O. Box 1209, Caguas, Puerto Rico, 00725. No obstante, el 12 de junio, dicha resolución nos fue devuelta por el licenciado Flores Fernández haber cam-biado de dirección y no haber notificado dicho cambio a la Secretaría de este Tribunal.(3)
*930La Regla 9(j) del Reglamento del Tribunal Supremo, 4 L.RR.A. Ap. XXI-A, impone a todo abogado el deber de “no-tificar al(a la) Secretario(a) cualquier cambio de dirección postal o física”; y a todo notario la obligación de “notificar cualquier cambio en la localización de su oficina notarial”. El incumplimiento con tal deber es suficiente para decretar la separación indefinida del ejercicio de la abogacía. Véanse: In re Miranda Casasnovas et al., 147 D.P.R. 931 (1999); In re Vargas Negróny otros, 147 D.P.R. 931 (1998); In re González Goenaga, 147 D.P.R. 931 (1998).
Tomando en consideración todo lo antes expuesto, sus-pendemos al Ledo. Ceferino Flores Fernández por el tér-mino de un (1) año del ejercicio de la profesión de abogado y hasta que otra cosa disponga este Tribunal. Cabe señalar que cualquier solicitud de reinstalación está sujeta a su cumplimiento con la Regla 9(j) del Reglamento del Tribunal Supremo, supra. La suspensión tendrá efectos inmediatos.
Se le ordena, además, que a la brevedad posible, a su costo y utilizando los servicios de otro abogado notario, rea-lice las gestiones para las cuales fue contratado. Dentro del término de sesenta (60) días deberá informarnos sobre el resultado de sus gestiones para cumplir con lo aquí ordenado.
El licenciado Flores Fernández deberá también notificar a todos sus clientes de su presente inhabilidad para seguir representándolos, les devolverá cualesquiera honorarios recibidos por trabajos no realizados, e informará oportuna-mente su suspensión a los distintos foros judiciales y ad-ministrativos del país.
Finalmente, el licenciado Flores Fernández deberá cer-tificarnos en el término de treinta (30) días, contados a partir de la notificación de esta opinión per curiam, las gestiones que ha hecho para notificar a sus clientes y foros judiciales y administrativos lo antes expuesto. El cumpli-*931miento con estos deberes, deberá ser notificado también al Procurador General.
El alguacil de este Tribunal se incautará inmediata-mente de su obra y sello notarial para el trámite corres-pondiente por la Directora de la Oficina de Inspección de Notarías.

Se dictará la correspondiente sentencia.


 Los herederos de Don Ramón Ramos del Valle lo son su hija María Virginia Ramos Cumba, procreada con su viuda, Doña Ceferina Cumba Nieves, y sus otros hijos Robustiano (también conocido como Régulo y Agustín), María y Ramón de ape-llidos Ramos Ortiz, procreados en un matrimonio anterior.


 Véase el escolio 1.


 El 24 de noviembre de 1999, el licenciado Flores Fernández compareció me-diante moción titulada “Solicitud de Prórroga y Cambio de Vista”. En dicha moción indica que su dirección es la siguiente: Buenaventura Buzón 679, Carolina, Puerto Rico, 00987. Sin embargo, del Registro de Abogados y Abogadas de este Tribunal no surge que el licenciado Flores Fernández haya notificado algún cambio de dirección postal o física.